                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

HUMAN RIGHTS DEFENSE CENTER,

       Plaintiff,                                            Case No. 1:19-cv-12470
                                                             Honorable Thomas L. Ludington
v.

HEIDI WASHINGTON,

      Defendant.
________________________________________/

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
     GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION FOR
                         SUMMARY JUDGMENT

       On August 22, 2019, Plaintiff Human Rights Defense Center (“HRDC”) filed a complaint

against Defendants Prison Wardens O’Bell Winn, Bonita Hoffner, Willie Smith, and Carmen

Palmer, 30 unnamed prison employee Does, and Michigan Department of Corrections (“MDOC”)

Director Heidi Washington. ECF No. 1. Plaintiff is a publisher of magazines and materials, such

as Prison Legal News for inmates about “prisons, jails, and other detention facilities, prisoners’

rights, court rulings, management of prison facilities, prison conditions, and other matters

pertaining to the rights and/or interests of incarcerated individuals.” Id. at PageID.6. Plaintiff

alleges that Defendants censored and withheld its publications to prisoners in Michigan, violating

the First Amendment (Count I) and the due process clause from the Fourteenth Amendment (Count

II). Id. at PageID.32–34; ECF No. 24 at PageID. 242–44. Plaintiff sought monetary damages

against all Defendants in their individual capacities on the First Amendment and due process

claims. Plaintiff also sought injunctive relief against Director Washington in her official capacity

on both claims and a declaratory judgment that MDOC violated the Constitution.
       On January 6, 2020, Defendants’ motion to dismiss was granted in part and denied in part.

ECF No. 32. The sole remaining claims are the First and Fourteenth Amendment claims for

injunctive relief against Defendant Heidi Washington. ECF No. 32. After discovery, the parties

filled cross-motions for summary judgment. Response and reply briefs were timely filed. ECF

Nos. 57, 58, 62, 63, 64, 65.

                                                I.

                                                A.

       HRDC Executive Director Paul Wright describes HRDC as “a nonprofit organization that

advocates for progressive criminal justice reform and [] primarily focus[es] on prisoner rights

advocacy, [] on conditions of confinement and how people are treated in prisons and jails, as well

as the negative impacts of incarceration.” ECF No. 58-2 at PageID.923. Its “main forms of

advocacy are . . . two magazines, . . . media work, litigation, and . . . public speaking and media

appearances.” Id. at PageID.923. The Criminal Legal News (“CLN”) magazine focuses on

criminal law and procedure while the Prison Legal News (“PLN”) magazine emphasizes civil

litigation. Id. at PageID.928. HRDC has 15 to 17 employees. Id. at PageID.949. About 7,000

people subscribe to PLN and 2,000 people subscribe to CLN. Id. About 70% of PLN subscribers

are incarcerated. Id. at PageID.950. The four main topics covered by PLN are medical care, mental

health, excessive force, and sexual assault complaints by prisoners. Id. PageID.954. Paul Wright

testified that PLN “give[s] people information that they can use to advocate for themselves and to

help themselves. It’s also a means of letting people know what’s happening.” Id. at PageID.971.

       Inmates frequently write articles for the magazines and are considered “contributing

writers.” Id. at PageID.928. PLN authors are compensated, $10 per article under 1500 words, $50

per article over 1500 words, and a sliding payment scale for special projects. Id. at PageID.931.



                                               -2-
Starting in 2016, HRDC noticed that MDOC was censoring more articles and publications than

before. Id. at PageID.962–63. The instant lawsuit was filed in August 2019.

                                                  B.

       Generally, the individual MDOC facilities train mailroom clerks. ECF No. 58-6 at

PageID.1026–27, 1047–48. However, MDOC provides periodic training for mailroom clerks when

large policy changes occur. Id. at PageID.1025.

       The relevant section of MDOC’s mail policy provides,

       NN. Prisoners are prohibited from receiving mail that may pose a threat to the
       security, good order, or discipline of the facility, facilitate or encourage criminal
       activity, or interfere with the rehabilitation of the prisoner. The following pose such
       risks under all circumstances and therefore shall be rejected:
       1. Mail containing specific information regarding the manufacture, or operation of
       electronic security systems, weapons, explosives, ammunition, or incendiary
       devices.
       2. Mail depicting or describing procedures for manufacturing poisons, alcohol, or
       controlled substances.
       3. Mail violating, advocating, or promoting the violation of state or federal laws.
       This includes mail advocating or promoting the filing of a false or fraudulent
       Uniform Commercial Code (UCC) financing statement in violation of MCL
       440.9501.
       4. Mail advocating or promoting violence, group disruption, or insurrection.
       5. Mail describing or depicting acts of sadism, masochism, bondage, necrophilia,
       or bestiality, or describing, depicting, or appearing to promote sexual acts involving
       children. This does not include small advertisements in a publication sent directly
       from the publisher or an authorized vendor except if the advertisement depicts or
       appears to promote sexual acts involving children.
       6. Mail advocating racial supremacy or ethnic purity or attacking a racial or ethnic
       group, which is reasonably likely to promote or cause violence or group disruption
       in the facility.
       7. Mail providing detailed instruction in the martial arts, such as judo, karate,
       aikido, kendu, kung fu, and similar techniques.
       8. Subject to Paragraph Z, a book, magazine, newspaper, or other publication that
       is not received directly from the publisher, an Internet vendor identified on
       Attachment A, a vendor identified on Attachment B, or, if the prisoner is approved
       to take a correspondence course pursuant to PD 05.02.119 “Correspondence
       Courses,” directly from the approved correspondence school. This does not apply
       to an article or a few pages, or copies of a few pages, from a publication that may
       be included with a letter or other mail, unless it is reasonably believed to be an



                                                -3-
attempt to circumvent this restriction. Retail and wholesale catalogs are specifically
addressed in Paragraph AA.
9. A used publication.
10. A publication received on a credit basis (e.g., from a book club). This does not
apply If the publication is completely pre-paid and receipt does not obligate the
prisoner to make future credit purchases.
11. Mail containing, or encouraging or providing instruction in, the commission of
criminal activity. This includes mail encouraging or providing instruction in the
filing of a false or fraudulent UCC lien.
12. Mail containing a provocative or scurrilous attack on any religion or religious
group. This does not include a thoughtful and rational discussion of religious beliefs
or differences between religions.
13. Nude photographs, except if included in a publication sent directly from the
publisher or an authorized vendor. Nude photographs are defined as any photograph
exposing the buttocks (including photographs of an individual wearing a thong with
the buttocks visible), pubic area or genitalia, or, except if a baby or infant, the
female breast below the top of the areola. This includes exposure through “see
through” materials.
14. Photographs depicting actual or simulated sexual acts by one or more persons.
This includes photographs in a publication sent directly from the publisher or a
vendor authorized by the facility.
15. Non-commercially produced greeting cards; commercially produced greeting
cards made of non-standard card stock paper or which have embellishments, are
multi-fold, or exceed 6”x8” in size.
16. Official photographs of a victim at a crime scene or depicting injuries to a victim
sustained as a result of a crime that were taken for purposes of criminal
investigation or prosecution. This includes photographs of the autopsy of a victim.
17. Mail depicting, encouraging, or describing methods of escape from a
correctional facility. This includes blueprints, drawings, or similarly detailed
descriptions of correctional facilities, courthouses and medical care facilities, and
detailed roadmaps of Michigan, any state contiguous to Michigan, or the Province
of Ontario, Canada.
18. Mail written in code, or in a foreign language which cannot be screened by
institutional staff to the extent necessary to conduct an effective search. However,
correspondence written in a foreign language shall be processed as set forth in
paragraphs SS through UU of this policy.
19. Mail that is known to contain personal information about an employee or an
employee’s family, unless it is sent by the employee and the employee is related to
the prisoner by blood or marriage, or is provided with the approval of the
Administrator of the Office of Legal Affairs or designee regarding pending
litigation. This includes personal information published in newspapers.
20. Mail for the purpose of operating a business enterprise while within the facility.
This does not apply to mail regarding the operation of a business enterprise after
release.
21. Mail that is restricted or prohibited under a court order (e.g., personal protection
order).


                                         -4-
       22. Mail violating postal regulations.
       23. Mail containing threats.

ECF No. 57-2 at PageID.708–10. If the facility determines that the prisoner should not receive the

mail, the following occurs:

       VV. Whenever mail addressed to a prisoner is opened and believed to be in
       violation of policy, a Notice of Package/Mail Rejection (CSJ-316) shall be
       completed and promptly sent to the prisoner, except as set forth in Paragraph F. The
       Notice shall identify the specific item believed to be in violation of this policy and
       why the item is believed to be in violation of policy. A copy of the Notice shall also
       be sent to the person or entity that sent the mail if a return address is identified.
       WW. Unless the prisoner waives his/her right to a hearing in writing by choosing
       an allowable disposition of the item, and the prisoner and staff agree on the
       appropriate disposition of the item, a prompt hearing shall be conducted pursuant
       to Administrative Rule 791.3310 to determine if the mail violates policy for the
       reason(s) identified in the Notice of Package/Mail Rejection (CSJ-316) and, if so,
       the appropriate disposition of the mail. The hearings officer shall not be the person
       who issued the Notice.
       XX. If a hearing is conducted, an Administrative Hearing Report (CSJ-144) shall
       be completed by the hearing officer. The prisoner shall be provided the opportunity
       to review the mail or a copy of the mail at the hearing unless the review itself would
       threaten the order and security of the facility, encourage or provide instruction in
       criminal activity, or interfere with the rehabilitation of the prisoner. If the prisoner
       is not permitted to review the mail or a copy of the mail at the hearing, the hearings
       officer shall state the reason for that decision on the administrative Hearing Report.
       If a summarization was provided for correspondence written in a foreign language,
       the hearings officer shall review the summarization prior to issuing a finding. The
       hearings officer may request a full written translation of the correspondence if
       necessary to issue the finding.
       YY. If the hearings officer finds that the mail does not violate this policy, the mail
       shall be returned to the mailroom to determine if any other violations of policy
       exist. If other violations exist, the mail shall be processed as set forth in Paragraph
       VV through XX. If there is no other reason to reject the mail pursuant to this policy,
       the mail shall be promptly delivered to the prisoner unless it is determined by the
       Warden or designee that the hearings officer’s decision was not supported by policy
       and a rehearing is ordered.
       ZZ. If the hearings officer finds that the mail violates this policy, the hearings
       officer shall determine the appropriate disposition of the mail as set forth in
       Paragraph HHH. The disposal option chosen by the hearings officer shall be
       specifically stated on the Administrative Hearing Report. The hearings officer may
       take into consideration the prisoner’s choice of disposition in making that
       determination but shall identify only one disposal option on the hearing report.
       AAA. Whenever a hearings officer finds that a newspaper, magazine, book, or other
       publication violates this policy based on its written or pictorial content, the


                                                -5-
       publication shall be submitted in a timely manner to the Warden along with a copy
       of the Notice and the Administrative Haring Report. If the Warden does not agree
       that the publication violates his policy based on its content, that decision shall be
       noted on the Administrative Hearing Report and the publication promptly delivered
       to the prisoner with a copy of the Warden’s decision. If the Warden agrees what the
       publication violates this policy based on its written content, s/he shall proceed as
       set forth in paragraph BBB. In all other cases involving the pictorial content of a
       publication, the Warden shall make the final decision. The Warden may maintain a
       list of publications rejected under his/her authority due to pictorial content.

                                            ...

       FFF. Within ten business days after the date of the Notice, the sender may appeal
       the proposed rejection by sending a letter to the Warden. An appeal received by any
       other facility staff shall be referred to the Warden as soon as possible. If the mail
       was referred to the CFA Deputy Director or designee pursuant to Paragraph BBBB,
       the Warden shall not respond to the sender until a decision is made by the CFA
       Deputy Director or designee. If the mail was rejected because it was already on the
       Restrict Publications List, the sender’s appeal shall be forwarded to the CFA
       Deputy Director or designee through the appropriate chain of command for review.
       In all circumstances, the sender shall be notified in writing whether the appeal is
       granted or denied. If the appeal is granted, that decision shall be noted on the
       Administrative Hearing Report and the mail promptly delivered to the prisoner.

ECF No. 57-2 at PageID.711–12 (emphasis added).

       Once a publication is rejected, the mailroom clerk completes a CSJ-316 form, a rejection

notice to the prisoner. ECF No. 57-11 at PageID.805–06; ECF No. 57-12 at PageID.811–12; ECF

No. 57-13 at PageID.817; ECF No. 57-16 at PageID.829–30. A copy of the same form is also sent

to the sender, including publishers. ECF No. 57-11 at PageID.805–06; ECF No. 57-12 at

PageID.811–12; ECF No. 57-13 at PageID.817; ECF No. 57-15 at PageID.825; ECF No. 57-16 at

PageID.829–30; ECF No. 58-6 at PageID.1043; ECF No. 58-21 at PageID.1176. Staff keep a log

of rejections. ECF No. 57-12 at PageID.812.

       On October 27, 2019, a month after this case was filed, a “reminder” was sent to all staff

regarding the mail rejection and notification policies. ECF No. 58-29; ECF No. 58-6 at

PageID.1040–41. The notice provided that facilities must comply with the prisoner mail directives



                                                  -6-
and reminded staff that: “Mail should not be prohibited solely because the content is religious,

social, unpopular, etc.[;] Prisoners are prohibited from receiving mail that may pose a threat,

including the example situations listed[;] A notice of a rejection must be sent to the sender as well

as the prisoner[;] [of the] Levels of review and the appeal process.” ECF No. 58-29. The policy

(and most mailroom clerks’ practices) regarding notice to publishers about rejected publications

was the same before and after October 27, 2019. ECF No. 57-12 at PageID.814–15.

       MDOC rarely issues state-wide rejection notices of publications. ECF No. 58-6 at

PageID.1030. There have been three identified instances when PLN magazines were included in a

statewide rejection list, once in 2016, 2017, and 2020. Id. at PageID.1030, 1039. Most recently,

MDOC employee Norma Killough recommended that an issue of PLN be rejected across the entire

state because it included information regarding a former corrupt corrections officer who is now an

inmate. ECF No. 57-10.

       There is some variation on the approval and rejection of publications between the mailroom

clerks at different prison facilities. An MDOC employee explained that variation in approval

between facilities occurs because of different geography, custody level, protection units, gang

populations, geriatric populations, and medically fragile prisoners, as well as issues specific to the

women’s prison. ECF No. 58-6 at PageID.1049. In addition, mistakes occur. At least one mailroom

clerk rejected an issue of PLN because it included an article about staff sexual abuse at prisons but

later admitted that she “probably should not have” rejected the article because “it’s just negative

news.” ECF No. 58-10 at PageID.1102. The same mailroom clerk testified that before the October

2019 reminder, she did not send rejection notices to publishers. Id. at PageID.1105. However, her

practice has since changed. Id. Most rejections are determined by the facility mail clerk, but at

least one MDOC mail clerk always reaches out to central staff in Lansing prior to rejecting a



                                                 -7-
publication from HRDC. ECF No. 57-14 at PageID.822–23. If a piece of mail is rejected, prisoners

may appeal the rejection. ECF No. 58-6 at PageID.1042. Publishers also have a right to appeal a

rejection. Id. at PageID.1043.

                                                 C.

       MDOC employees testified that certain articles and issues of PLN were rejected due to

their potential to disrupt the secure facilities. In an affidavit, Paul Wright, executive director of

HRDC, disputed MDOC’s conclusion that the PLN articles would cause unrest in prisons. He

explained that “[d]espite some MDOC facilities claiming that PLN articles that mention MDOC

prisoners, staff, or problems presented a security threat, the facilities that were actually mentioned

in the articles generally appear to have accepted those same issues of the magazine that were

censored elsewhere.” ECF No. 58-3 at PageID.989. Personally, Wright believes that almost all

written material should be permitted in prison. The only exception he identified during his

deposition was bomb-making instructions. ECF No. 58-2 at PageID.945.

       Multiple mailroom clerks testified that they are not aware of problems that occurred in their

prison as a result of PLN articles. ECF No. 58-38 at PageID.1294; ECF No. 58-39 at PageID.1299;

ECF No. 58-40 at PageID.1304–05. However, Shawn Brewer, Assistant Deputy Director for the

Southern Region at MDOC averred that he has

       personally witnessed or investigated numerous critical incidents, including acts of
       violence against inmates and staff, suicide attempts, hunger strikes, and group
       disruptions. [He] ha[s] personally witnessed the consequences of physical
       contraband being introduced into MDOC facilities, resulting in the use and abuse
       of drugs and alcohol, or in weapons being used to assault staff and inmates. [He is]
       intimately familiar with the possible ways prisoners may use seemingly harmless
       information to intimate, blackmail, strong-arm, and otherwise attempt to gain
       power and control over correctional staff and other inmates.

ECF No. 57-18 at PageID.841–42.




                                                -8-
                                                     D.

        As an exhibit to its Motion for Summary Judgment, HRDC provided a spreadsheet showing

PLN monthly magazines that were rejected by at least one facility and whether it received notice

of said rejection from September 2016 to April 2021. ECF No. 58-3 at PageID.990–94; ECF No.

63-3 at PageID.1467–68; ECF No. 66-1 at PageID.1783–84. MDOC provided a similar

spreadsheet of inmate rejections from October 2020 to March 2021.1 ECF No. 57-3. MDOC also

included the actual rejection notices from October 2020 to March 2021. ECF No. 57-4; ECF No.

57-5. HRDC included the rejection notices it received, but redacted the prison facility that they

originated from, making it impossible to confirm the validity of the evidence provided. ECF No.

58-7; ECF No. 58-8.

        Defendant argues that HRDC’s summary of rejection notices is “inherently unreliable”

because the summary “[is] only as reliable as the HRDC staff logging [the notices] into the

database and/or the mail system delivering them.” ECF No. 64 at PageID.1507. However,

Defendant’s evidence is equally deficient because she only provides rejection notices beginning

in October 2020. As such, neither party included sufficient primary evidence of the rejection

letters. Regardless, the information included (addressed in depth in Section III.B.) is sufficient to

address the Motions.

                                                     II.

        A motion for summary judgment should be granted if the “movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

FED. R. CIV. P. 56(a). The moving party has the initial burden of identifying where to look in the



1
 The spreadsheet is titled “from October 2020 to April 2021” but there are no rejections listed for the April
edition. It is unclear if there were not rejections in April or if the April edition was not received and
distributed when the spreadsheet was created.

                                                    -9-
record for evidence “which it believes demonstrate the absence of a genuine issue of material fact.”

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The burden then shifts to the opposing party

who must set out specific facts showing “a genuine issue for trial.” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 250 (1986) (citation omitted). The Court must view the evidence and draw all

reasonable inferences in favor of the non-movant and determine “whether the evidence presents a

sufficient disagreement to require submission to a jury or whether it is so one-sided that one party

must prevail as a matter of law.” Id. at 251–52.

                                                  III.

       Two claims remain for alleged violations of the First and Fourteenth Amendments. Plaintiff

seeks injunctive relief against Director Washington. Plaintiff has not asserted a facial challenge

but rather an as applied challenge to MDOC’s policy. ECF No. 65 at PageID.1580 (“HRDC

concedes the Policy’s facial reasonableness.”).

                                                   A.

       The standard for First Amendment challenges to prison policy “is whether the regulations

are ‘reasonably related to legitimate penological interest.’” Thornburgh v. Abbott, 490 U.S. 401,

404 (1994) (quoting Turner v. Safley, 482 U.S. 78, 89 (1987)). This standard applies to both

prisoners and third parties trying to contact prisoners. Id. When evaluating prison regulations, the

Supreme Court is clear that “[p]rison walls do not form a barrier separating prison inmates from

the protections of the Constitution . . . . Because prisoners retain these rights, ‘[w]hen a prison

regulation or practice offends a fundamental constitutional guarantee, federal courts will discharge

their duty to protect constitutional rights.’” Turner v. Safley, 482 U.S. 78, 84 (1987) (quoting

Procunier v. Martinez, 416 U.S. 396, 405–06 (1974)). However, “courts are ill equipped to deal

with the increasingly urgent problems of prison administration and reform.” Turner v. Safley, 482



                                               - 10 -
U.S. 78, 84 (1987) (quoting Procunier v. Martinez, 416 U.S. 396, 405 (1974)). “Where a state

penal system is involved, federal courts have . . . additional reason to accord deference to the

appropriate prison authorities.” Turner, 482 U.S. at 85.

       The Supreme Court articulated four factors to determine whether a prison’s restriction on

incoming publications was reasonably related to legitimate penological interests: “(1) whether

there is a valid, rational connection between the prison policy and the legitimate governmental

interest asserted to justify it; (2) the existence of alternative means for inmates to exercise their

constitutional rights; (3) the impact that accommodation of these constitutional rights may have

on other guards and inmates, and on the allocation of prison resources; and (4) the absence of ready

alternatives as evidence of the reasonableness of the regulation.” Harbin-Bey v. Rutter, 420 F.3d

571, 578 (6th Cir. 2005) (quoting Cornwell v. Dahlberg, 963 F.2d 912, 917 (6th Cir. 1992) (citing

Turner, 482 U.S. at 89))). If the restriction or practice was reasonably related to legitimate prison

concerns, there is no violation of the First Amendment.

       The Supreme Court held that “there is no question that publishers who wish to

communicate with those who . . . willingly seek their point of view have a legitimate First

Amendment interest in access to prisoners.” Thornburgh v. Abbott, 490 U.S. 401, 408 (1989).

However, the Sixth Circuit has also explained that prisoners’ right to receive mail is “subject to

restriction in the interests of prison security” as long as the restrictions “further legitimate

penological objectives, in a manner no more restrictive than necessary.” Brooks v. Seiter, 779 F.2d

1177, 1180 (6th Cir. 1985). While First Amendment cases state that defendants cannot arbitrarily

prohibit prisoners from receiving mail, the case law also provides that deference should be given

to prison officials to “further legitimate penological objectives.” Id. Further, if a warden is

concerned that material may cause a riot or disruption, he does not have to wait until problems



                                               - 11 -
emerge. See Murchison v. Rogers, 779 F.3d 882, 890 (8th Cir. 2015); Lawson v. Singletary, 85

F.3d 502, 512 n.15 (11th Cir. 1996).

                                                    i.

        The first factor is whether “there is a valid, rational connection between the prison policy

and the legitimate governmental interest asserted to justify it.” Harbin-Bey, 420 F.3d at 578. The

“‘factor’ is more properly labeled an ‘element’ because it is not simply a consideration to be

weighed but rather an essential requirement.” Prison Legal News v. Jones, 2015 WL 12911752, at

*13 (N.D. Fla. Oct. 5, 2015), aff’d sub nom. Prison Legal News v. Sec’y, Fla. Dep'’t of Corr., 890

F.3d 954 (11th Cir. 2018); see also Shaw v. Murphy, 532 U.S. 223, 229–30 (2001) (“[After stating

the first Turner factor:] If the connection between the regulation and the asserted goal is ‘arbitrary

or irrational,’ then the regulation fails, irrespective of whether the other factors tilt in its favor.”).

The “governmental objective must be a legitimate and neutral one.” Turner, 482 U.S. at 89–90.

The burden lies with Plaintiff to disprove the validity of the state’s regulations. Overton v. Bazzetta,

539 U.S. 126, 132 (2003).

        Plaintiff contends there is no legitimate penological objective to banning PLN articles. It

argues “no other prison system in the country is banning HRDC’s magazines for the reasons the

MDOC is advancing. Even the prisons that would presumably be most interested in censoring the

material the MDOC claims is objectionable do not.” ECF No. 58 at PageID.902; 903 n.12. Plaintiff

does not provide any support for this assertion, save its Executive Director’s affidavit. ECF No.

58-3. Plaintiff also included a declaration from Todd Chapman, a federal Bureau of Prisons

employee, from a 2015 case in the US District Court of Colorado, but it does not address Plaintiff’s

specific claims. ECF No. 58-37. HRDC also asserts that MDOC improperly censors “articles that

discuss deficiencies within the MDOC itself” and “[w]hile such articles sometimes used strong



                                                  - 12 -
language to describe the issues, none of them encouraged or incited prisoners to do anything that

would threaten prison security.” ECF No. 58 at PageID.903. It contends that PLN articles are not

a security threat because the censorship of HRDC magazines and books “is inconsistent and

haphazard.” Id. at PageID.904. It states that “if HRDC’s books and magazines were truly a threat

to security, they would not be distributed to the prisoners at multiple MDOC facilities, including

maximum security facilities, while being rejected at others.” Id. at PageID.905. Additionally, it

argues censorship hinders rehabilitation efforts for prisoners. Id. at PageID.906. Despite Plaintiff’s

claim, it provides no evidentiary support, except for explaining that the November 2017 PLN issue

was rejected at two prisons but was delivered to other prisons. Id. at PageID.904–05.

       Plaintiff contends that neither “publishers nor prison officials like Defendant and MDOC’s

numerous facility mailroom clerks should have [control over what is allowed in prisons.] It is the

First Amendment that controls what publications are allowed in prisons. Prison officials are not

free to disregard the Constitution and the body of cases confirming that publishers have a right to

send their publications to prisoners.” ECF No. 63 at PageID.1447–48. Due to the significant

censorship by MDOC, Plaintiff argues that “at the very least there is a disputed question of fact as

to whether the information in the articles in question is a security threat.” Id. at PageID.1451.

       In contrast, Defendant explains that “this Court need look no further than the subject matter

of the PLN articles that MDOC rejected to dismiss HRDC’s argument.” ECF No. 62 at

PageID.1357. Defendant states that rejected articles include those that “discuss methods of escape,

smuggling of contraband, prison riots resulting in prisoner and staff injury or death, and those that

identify personal information about MDOC prisoners or staff, all of which clearly jeopardize the

safety and security of MDOC prisons.” Id. at PageID.1357. As for different responses in different

prisons, a MDOC representative testified that the populations of each prison vary significantly,



                                                - 13 -
some are older, some medically fragile, some have a larger gang population, etc. Id. at

PageID.1361; ECF No. 58-6 at PageID.1049. Defendant also argues that it “need not provide

evidence of an actual, past unfortunate incident as a result of the subject matter of the rejected

publications.” ECF No. 57 at PageID.688. Instead, Defendant need only demonstrate that either

the “prohibited materials . . . are [ ] likely to cause problems [or] whether a reasonable official

might think that the policy advances these interest.” Thornburgh v. Abbott, 490 U.S. 401, 717

(1989). Defendant explains that “[p]ublications that provide details and/or instructions on how to

smuggle contraband could give inmates ideas about how to circumvent security procedures and

could normalize the idea that contraband in prisons is just a fact of life. Inmates under the influence

of drugs or alcohol pose serious threats to inmates and staff and are disruptive to the orderly

administration of prisons, as intoxicated inmates are more likely to act out violently and to require

medical attention.” ECF No. 57 at PageID.690 (citing ECF No. 57-18, Brewer Declaration)).

          The evidence Defendant advances supports her argument. Prisons are given latitude to

decide what information is provided to prisoners. Supra III.A. Plaintiff may believe that the

regulation is applied haphazardly, but it cannot argue that the reasons asserted by Defendant are

not legitimate and draw a valid and rational connection between the policy2 and MDOC’s interest

in minimizing the potential for harm to inmates and staff in its prisons. Further, the Sixth Circuit

has explained that some inconsistency is permitted without violating the First Amendment. See

Thompson v. Campbell, 81 Fed. App’x 563, 567–68 (6th Cir. 2003). Plaintiff notes that the

information in PLN is derived from publicly accessible sources, using the fact as evidence of the

unconstitutional policy. However, it fails to identify incidents when the contents of a story were

allowed when published in a traditional newspaper but banned when summarized in PLN.



2
    HRDC does not challenge the constitutionality of MDOC’s written policy.

                                                  - 14 -
Defendant has clearly demonstrated that “there is a valid, rational connection between the prison

policy and the legitimate governmental interest asserted to justify it.” Harbin-Bey, 420 F.3d at 578.

                                                  ii.

       For the second factor, Plaintiff argues there is no other way to get the information to

prisoners because MDOC believes the articles are “a threat to security.” ECF No. 58 at

PageID.907–08. The only alternate means of communication, besides content rejection, is delivery

of the articles. Defendant contends “that MDOC is not required to provide publishers alternative

means of communicating precisely the same message to the same prisoners.” ECF No. 62 at

PageID.1366–67. She explains that HRDC can communicate with inmates through non-censored

publications and articles. ECF No. 62 at PageID.1366–67. Further, she argues “the majority of

HRDC’s publications reach its MDOC subscribers [and] HRDC could simply change minor details

in the objectionable articles or omit the objectionable articles entirely.” ECF No. 57 at PageID.692.

Finally, Defendant reasons that “[i]f HRDC is incapable of understanding how an article that

alleges MDOC prisoners are being poisoned and compares it to a gas chamber could cause serious

disruption, unrest, and potentially even riots in the facility, it is highly unlikely any of the writers

or editors at HRDC have the ability to exercise any type of restraint in deciding whether an article

poses a potential security concern to the MDOC.” Id. at PageID.694–65.

       The Sixth Circuit held that alternative means of communication do not have to convey the

same message to the same prisoner as the rejected communication. See Thornburgh v. Abbott, 490

U.S. 401, 417–18 (1989). As Defendant notes, most publications are delivered to inmates. As for

prohibited articles, HRDC could make minor edits and the publication would be allowed. For

example, an article about a prisoner who escaped from prison in a different state is problematic if

it includes an explanation of the “devices [] that assisted him in the process.” ECF No. 58-6 at



                                                 - 15 -
PageID.1038. But an article that simply mentions the escape likely would not be problematic. Id.

However, even without changing their strategy, HRDC still has a means to communicate with its

inmate subscribers.

                                                   iii.

       Plaintiff explains the fact that “other institutions are effectively able to accommodate the

constitutional right in question is good evidence that a particular restriction is not necessary,”

thereby meeting the third factor. ECF No. 58 at PageID.908. Again, no specific evidence of how

other prison systems accommodate all PLN issues was provided. Further, it argues the Michigan

inmates and staff at prisons that accept the editions have reported no safety incidents. Id. at

PageID.908. In response, Defendant cites the Sixth Circuit’s decision that when “the right in

question can be exercised only at the cost of significantly less liberty and safety for everyone else,

guards and other prisoners alike, the courts should defer to the informed discretion of corrections

officials.” ECF No. 62 at PageID.1368 (quoting Thornburgh, 490 U.S. at 418 (cleaned up)).

Defendant insists that MDOC “has no less strict response available to it that would ensure HRDC’s

publications reaches as many prisoners as possible without creating security concerns.” ECF No.

57 at PageID.697. Further, “HRDC has not, and cannot, propose any easy alternative to MDOC’s

current mail policy that would not risk compromising institution security, order, and/or the

rehabilitation of prisoners.” Id. at PageID.697.

       Defendant rightly states that Plaintiff has not provided an alternate method to better identify

problematic publications. Plaintiff has simply insisted that the First Amendment should be the

gatekeeper, not MDOC staff. ECF No. 62 at PageID.1368–69. A permanent injunction to enforce

the current policy, without additional guidance, would not change current behavior. A permanent

injunction to permit all HRDC articles would threaten MDOC’s necessary discretion to maintain



                                                - 16 -
order and discipline in the facility. Alternatively, a policy that would require central staff in

Lansing to determine which HRDC publications should be delivered to which facilities, instead of

allowing a prison by prison determination, would significantly delay mail to inmates.

                                                  iv.

        Finally, because an “obvious, easy alternative[]” exists to the current censorship, i.e., allow

all HRDC publications into the facility, Plaintiff argues that the restriction is unconstitutional. ECF

No. 58 at PageID.909 (quoting Turner, 482 U.S. at 90). Defendant asserts that Plaintiff has the

burden to demonstrate an alternate accommodation. ECF No. 62 at PageID.1369 (citing

Thompson, F. App’x at 568). She states that “[t]he only alternative suggested by HRDC is to

simply allow PLN into MDOC facilities.” Id. at PageID.1369. However, Defendant argues

“MDOC has no less strict response available to it that would ensure HRDC’s publications reach

as many prisoners as possible without creating security concerns.” ECF No. 62 at PageID.1369.

       As discussed in subsection iii., Plaintiff has not identified any alternate policy to enforce

the current MDOC policy guidance. The Sixth Circuit has held that “the absence of ready

alternatives [is] evidence of the reasonableness of the regulation.” Harbin-Bey, 420 F.3d at 578.

With no “ready alternative” to the current facility by facility determination, MDOC’s policy is

reasonable.

       Evaluating all four Turner factors, Defendant has demonstrated that there is no question of

material fact that MDOC is appropriately censoring materials in MDOC prisons. Some variation

in restricted materials from prison to prison can be explained by the different prison populations

and human error. Further, Plaintiff has not offered any additional guidance for MDOC, absent

blanket approval for all HRDC publications. A permanent injunction is not justified. Defendant’s




                                                - 17 -
Motion for Summary Judgment on the First Amendment claim will be granted, and Plaintiff’s

Motion for Summary Judgment on the First Amendment claim will be denied.

                                                 B.

       There are three minimal due process safeguards that must be met after prisoner mail is

rejected. First “notice of rejection [must] be given to the inmate-recipient.” Martin v. Kelley, 803

F.2d 236, 243 (6th Cir. 1986). Second, there must be “an opportunity to protest the decision” to

reject the mail. Id. at 243–44. Third, there must be an opportunity to appeal the “rejection decision

to an impartial third party prior to the letter being returned.” Id. at 244. The circuit has held that

“since the inmate-recipient would not have seen the contents of the withheld letter, he may require

the aid of the author to meaningfully challenge the rejection decision.” Id.

       Plaintiff argues that despite MDOC’s policy requiring notice, for “over half of the

rejections between September 2016 and July 2019 no notice was sent.” ECF No. 58 at PageID.912.

It also contends that “many of the notices that were sent failed to adequately notify HRDC of the

grounds for censorship, preventing HRDC from filing a meaningful appeal.” Id. at PageID.912.

Plaintiff advises that MDOC “still failed to consistently send notice of its rejections” after the

filing of the instant lawsuit and the October 2019 reminder to staff. Id. at PageID.912. Finally,

Plaintiff quotes Howard v. Grinage, 82 F.3d 1343 (6th Cir. 1996), explaining that the question

here is “whether the decision to deprive a person of a protected liberty interest was made more

than negligently.” Id. at 1350.

       Defendant argues that HRDC is provided actual notice when it receives rejection notices

and constructive notice when they are notified by inmates that the publication was rejected. ECF

No. 57 at PageID.682. Defendant further contends that negligent acts by its officials do not result

in due process violations. Daniels v. Williams, 474 U.S. 327, 328 (1986) (“We conclude that the



                                                - 18 -
Due Process Clause is simply not implicated by a negligent act of an official causing unintended

loss of or injury to life, liberty, or property.”).

        Plaintiff’s reliance on Howard v. Grinage is misplaced. Howard v. Grinage is a § 1983

case where a prisoner alleged that he was improperly placed in segregation and protective custody

without due process. 82 F.3d 1343 (6th Cir. 1996). The case was appealed and remanded multiple

times. On the third appeal, the Sixth Circuit stated that “where process is altogether denied, the

inquiry must focus on the conduct effecting the deprivation, for the government’s omission was

already erroneous. That is, the constitutional inquiry no longer addresses what process was due

and whether it was constitutionally sufficient, but whether the decision to deprive was itself

constitutionally defective.” Id. at 1351. As such, the question becomes, were the mailroom

attendants’ decisions to deprive HRDC of notice constitutionally defective?

        In its Motion, Plaintiff recites the Howard court’s observation that it is “irrelevant whether

the decision to deny [a plaintiff] due process was negligent” but omits the critical sentence that

follows: “Rather, the deliberateness of the decision to place [plaintiff] in disciplinary segregation

without affording him a written statement as the prison regulations required, was what amounted

to an intentional deprivation of a protected liberty interest.” ECF No. 58 at PageID.913; Howard,

82 F.3d at 1351.

        Here, the inmates were notified of the rejection, but the rejection notice was not always

mailed to the publisher. With one exception, Plaintiff has provided no evidence that the mailroom

clerks’ decisions to not inform the publishers was intentional. Plaintiff argues that the one

mailroom attendant’s testimony that she did not mail the rejection notice to publishers prior to the

October 2019 letter is evidence that MDOC employees were more than negligent. ECF No. 58-10

at PageID.1105. However, that same employee later testified that she changed her practice once



                                                      - 19 -
she understood the policy. Id. The only relief available is injunctive relief. Thus, while the lack of

rejection notices from September 2016 to July 2019 is relevant, even more relevant are the

rejections that occurred after the beginning of the lawsuit. Hanrahan v. Mohr, 905 F.3d 947, 963

(6th Cir. 2018) (“Past exposure to illegal conduct does not in itself show a present case or

controversy regarding injunctive relief if unaccompanied by any continuing, present adverse

effects.” (citing Renne v. Geary, 501 U.S. 312, 320–21 (1991))).

       This Court cited Dale E. Frankfurth, D.D.S. v. City of Detroit, 1987 WL 44769 (6th Cir.

Sept. 17, 1987), in an earlier opinion. The Sixth Circuit’s analysis there outlines the relevant law:

       We hold that municipal liability under § 1983 attaches—where and only where—a
       deliberate choice to follow a course of action is made from among various
       alternatives by the official or officials responsible for establishing final policy with
       respect to the subject matter in question. . . . Appellant was not given notice of the
       demolition because the clerk forgot to mail the notice. This action was random and
       unauthorized. The clerk did not act pursuant to an established policy and procedure.
       Thus, appellant’s § 1983 claim must fail.

Frankfurth, 1987 WL 44769, at *2.

       Plaintiff wrongly asserts that Frankfurth is not relevant. However, it correctly argues there

is a question of fact about whether MDOC’s failure to notify HRDC of the rejections was

negligent. MDOC records indicate that from October 2020 to March 2021, 56 individual inmate

rejection notices should have been mailed to HRDC. ECF No. 57-3. When analyzed by facility

(i.e., counting rejections by facility rather than individual inmate), MDOC records reflect that there

were 21 rejections.3 For the same five-month span, HRDC records indicate that it received notice

of 14 rejections from facilities, even though there were a total of 24 rejected issues. ECF No. 63-

3; ECF No. 66-1. Plaintiff notes there were three rejections that are not included in MDOC’s

records (October 2020 at Women’s Huron Valley and December 2020 at Carson City and


3
 The summary actually indicates 22 rejections, but one is from Women’s Huron Valley Prison and does
not include which monthly issue of PLN was rejected, so it cannot be compared with HRDC records.

                                                - 20 -
Macomb). Of those three, HRDC received notice of one rejection. Therefore, by MDOC records,

HRDC received actual notice of the rejection 66% of the time,4 and by HRDC records, it received

actual notice of rejection 58% of the time.5 More broadly, HRDC records from September 2019

through April 2021 show that it received notice of rejections 76% of the time6 (when analyzed by

facility). See ECF No. 63-3; ECF No. 66-1. MDOC disputes some of HRDC records with affidavits

by employees explaining that they did send rejection notices or did not previously send rejection

notices but now understand their behavior was mistaken. ECF No. 64 at PageID.1508; ECF Nos.

64-2; 64-3; 64-4; 64-8; 64-9. However, these affidavits do not resolve the question of whether all

of MDOC’s apparent failures were negligent.

        Defendant correctly asserts that HRDC’s non-receipt of the rejection notices might be the

result of simple negligence. Indeed, Plaintiff has not shown that the lack of notice was the result

of intentional wrongdoing, and for that reason Plaintiff’s Motion as to Count II will be denied. But

on the other hand, Defendant has similarly not carried its burden to demonstrate that the lack of

notice was the result of simple negligence. HRDC received notice of the rejections somewhere

between 58% to 76% of the time. Without further evidence, this Court cannot conclude that a

failure to notify rate of 24% to 42% is solely the result of negligence. See Prison Legal News v.

Jones, 2015 WL 12911752, at *23 (“The systemic failure of FDOC personnel to provide notice

42% of the time reveals that the failures were not coincidental.” FDOC’s behavior “exceed[s]

negligence.”). If MDOC employees were following policy, especially after the October 2019

notice from Director Washington, HRDC should have received rejection notices more than 76%

of the time. Of note, even when notice is received, it does not always identify the publication at



4
  14 rejection notices received divided by 21 rejections.
5
  14 rejection notices received divided by 24 rejections.
6
  50 rejection notices received divided by 65 rejections.

                                                   - 21 -
issue that is being rejected. The Women’s Huron Valley rejection notices do not identify what mail

item is being rejected, let alone which specific PLN issue. ECF No. 57-5 at PageID.782–86.

Defendant’s motion for summary judgment on the Fourteenth Amendment claim will be denied.

                                                  IV.

        On May 28, 2021, Plaintiff filed a motion for leave to file a supplemental declaration

correcting two errors in his original declaration. ECF No. 66. The original declaration incorrectly

stated that two rejection letters were not sent to HRDC regarding the December 2020 issue to

Chippewa and Handlon prisons. This Court has discretion to allow parties to submit amended

affidavits. See Morgan v. Gandalf, Ltd., 165 Fed. App’x 425, 433 (6th Cir. 2006). Here, the

amended declaration explains an error in the original affidavit. Further, Defendant first highlighted

the discrepancy in its reply brief. ECF No. 64 at PageID.1508. Defendant opposes the Motion, but

there is no prejudice to either party and Plaintiff did not act in bad faith. Plaintiff’s Motion will be

granted and the supplemental declaration will be accepted.

        On June 3, 2021, seven weeks after motions for summary judgment were filed and three

and a half weeks before oral argument, Defendant filed a motion to strike Plaintiff’s rebuttal expert

John Clark. ECF No. 67. This Court did not rely upon Mr. Clark’s report in its analysis of the

parties’ summary judgment motions. Because the Defendant’s motion to strike only seeks to strike

the report from Plaintiff’s Motion for Summary Judgment (rather than seeking to exclude it at

trial), it will be denied as moot.

                                                  V.

        Accordingly, it is hereby ORDERED that Plaintiff’s Motion for Summary Judgment, ECF

No. 58, is DENIED.




                                                 - 22 -
       It is further ORDERED that Defendant’s Motion for Summary Judgment, ECF No. 57, is

GRANTED IN PART AND DENIED IN PART. Count I is dismissed, but Count II remains.

       It is further ORDERED that Plaintiff’s Motion for Leave to File Supplemental Declaration

Correcting Error, ECF No. 66, is GRANTED.

       It is further ORDERED that Defendant’s Motion to Strike Plaintiff’s Rebuttal Expert

Report, ECF No. 67, it is DENIED AS MOOT.

Dated: July 9, 2021                                       s/Thomas L. Ludington
                                                          THOMAS L. LUDINGTON
                                                          United States District Judge




                                            - 23 -
